DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 12 January 2021 in response to the Non-Final Office Action mailed on 15 October 2020 has been considered.  Claim(s) 18, 19, 23-25, 48, 49, 52, and 53 is/are pending.  Claim(s) 1-17, 20-22, 26-47, 50, and 51 has/have been canceled.  Claim(s) 52 and 53 has/have been added.  Claim(s) 18, 19, 23-25, 48, 49, 52, and 53 has/have been examined in this action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 52 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Regarding claim 25, the claim recites “a finger joint of said support” in line 13 but the disclosure fails to teach wherein the support of the truss has a finger joint. 
Regarding claim 52, lines 4-5 recite “wherein at least one of said two elongated web members extends from the finger groove and runs from the bottom chord to the top chord” which is a recitation that is broader than what is taught by the disclosure as originally filed. The original disclosure shows all of the web members extending from the bottom chord to the top chord, but the recitation allows for some of the web members to not run from the bottom chord to the top chord which is not properly supported. The specification does not reasonably convey possession of a truss having some of the web members not extending from the bottom chord to the top chord at the time application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, 23-25, 48, 49, 52, and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 18, lines 4, 6, 11, 13, 16, and 19, the recitation “said chord” and “the chord” render the claim indefinite because the claim recites a top chord and a bottom chord and therefore it is unclear which of the chords “the chord” and “said chord” are referencing.
Claim 18, line 19, the recitation “the same finger groove as the groove of the first web” renders the claim indefinite because it is unclear how different webs can have the same finger groove.
Claim 18, lines 20-22, it is unclear how the web members can have the same shape if the web members have different cuts as previously recited.
Claim 23, line 5, the recitation “the side of one web” renders the claim indefinite because it is unclear if this references the elongated web members of claim 18 or if the limitation is reciting additional webs.
Regarding claim 24, the recitation “at least one joint” renders the claim indefinite because it is unclear if the recitation is referencing the chord joints from claim 18 or reciting additional joints.
Claim 25 recites the limitation "”the support joint”" in 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites a support, wherein the support has a finger joint, but also recites a support joint which includes only the chord and the web member, which is confusing and renders the claim indefinite. If the support is connected to the chord via a 
Regarding claim 25, line 17, it is unclear how the “peak” of the support reaches above the support itself. If the peak is part of the support, then the peak cannot reach above the support.
Regarding claim 53, lines 9-10, the recitation “routing is necessary to obtain a joint” is vague and renders the claim indefinite. It is unclear what the recitation means. 
Claim 53 recites the limitation "the support joint" in lines 11 and 17.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 53, lines 11-12, the claim refers to a “support joint” but then recites that the support joint only includes the top chord and the web member, which creates confusion and renders the claim indefinite. Does the support joint not involve the support itself?  Can the web member be interpreted as the “support”? 
Regarding claim 53, line 17, the recitation “regarding the support joint” is confusing and it is not clear as to what it means. The claim states the support joint comprises descending webs only, so does “regarding the support joint” further define this limitation in some way?
Regarding claim 53, line 16, it is unclear how the “peak” of the support reaches above the support itself. If the peak is part of the support, then the peak cannot reach above the support.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 19, 24, 48, and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014-55406A to Nagashima (see translation).

Regarding claim 18, Nagashima discloses a glued timber truss (Fig.10, 11) comprising a top chord (2), a bottom chord (3), and two elongated web members (5a, 5b) therebetween, and a bottom chord joint (Fig.11) having at least one finger groove (11), said two elongated web members each having at least one finger (13) fitted to the finger groove on said chord, wherein said two elongated web members extend from the finger groove and run from the bottom chord to the top chord (Fig.10), wherein both of said two elongated web members are adhesively connected to the chord by said bottom chord joint (Page 6, Paragraphs 6 and 7), and wherein both of said two elongated web members have two sides, a proximal side closer to the bottom chord (lower side of 5a, 
Regarding claim 19, wherein the truss is made of laminated veneer limber (Page 6, Paragraph 3).  
Regarding claim 24, wherein at least one joint has an even number of parallel webs (Fig. 11, webs are parallel) fitted side by side finger jointed in the chord with a tapering or straight finger and the same amount of chord routings with fingers (Fig.11), each parallel web being fitted in its own routing in contact with each other (each web has own half in contact with one another) wherein the number of routings for the ascending webs with finger joints with a tapering or straight finger is the same or less (Fig.10, and 11) and said ascending routings are located between the descending routings or vice versa (Fig.10), and wherein each ascending routing has one 3 2869LT:11309:511858:1:ALEXANDRIAascending web or several parallel ascending webs in contact with each other or apart from each other (Fig.10).  
Regarding claim 48, wherein the first elongated web member is mounted to be in tension (Fig. 10a and 10b, web members alternate in tension and compression).  
Regarding claim 52, Nagashima discloses a glued timber truss comprising a top chord (2), a bottom chord (3), and two elongated web members (5a, 5b) therebetween, and a bottom chord joint (Fig.11) having at least one finger groove (11), said two elongated web members each having at least one finger (13) fitted to the finger groove on said chord, wherein at least one of said two elongated web members extends from the finger groove and runs from the bottom chord to the top chord (Fig.10), wherein both of said two elongated web members are adhesively connected to the chord by said bottom chord joint (Page 6, Paragraphs 6 and 7), and wherein both of said two elongated web members have two sides, a proximal side closer (bottom of 5a, 5b) to the bottom chord, and a distal side (top of 5a, 5b) on the opposite side of the bottom chord; wherein a first elongated web member of said two elongated web members has one end cut (top cut parallel to 2) on its distal side making an angle less than 90 degrees (sharp angle of top cut) with at least one finger (13) in said distal end cut and a matching finger in the chord (Fig.11); wherein a second elongated web member of said two elongated web members has one end cut on its distal side (top cut parallel to 2) making an angle less than 90 degrees (sharp angle of top cut) with at least one finger (13) in said distal end cut and a matching finger in the chord (Fig.11).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-55406A to Nagashima.

Regarding claim 49, Nagashima discloses wherein the first elongated web member is mounted to extend to the top chord (Fig.10). Nagashima also discloses in a different embodiment wherein the first elongated web member extends to the top chord and at least partly above a top chord support (7, Fig.9) of the truss.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a top chord support to the top chord of .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-55406A to Nagashima ion view of US 2,455,217 to Borges.

Regarding claim 23, Nagashima does not specifically disclose wherein the truss includes at least one reinforcing web fitted between the chords with finger joints with their own chord routing at both ends of the reinforcing web and no other webs are fitted in the said routings, and wherein said at least one reinforcing web is fitted by the side of one web of the truss to form two overlapping webs with an X-pattern, or wherein said at least one reinforcing web is used to strengthen the top chord or the bottom chord.  
Borges discloses the truss includes at least one reinforcing web (any of the members 11 beyond a first and second web member) fitted between the chords with their own chord routing at both ends of the reinforcing web (each end of the web has its own routing) and no other webs are fitted in the said routings (Fig. 1), and wherein said at least one reinforcing web is fitted by the side of one web of the truss to form two overlapping webs with an X-pattern (Fig, 2 and 6), or wherein said at least one reinforcing web is used to strengthen the top chord or the bottom chord (any additional web member will strengthen the truss).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided individual routings to each web member end as taught by Borges for the finger jo0inted connection of the web members of .

Response to Arguments
Applicant's arguments filed 12 January 2021 have been fully considered but they are not persuasive. 
Applicant argues that claim 25 was indeed supported by the original disclosure and that the disclosure teaches wherein the support has a finger joint. This is not found to be persuasive. Applicant directs arguments to Paragraph [0036] and argues that this paragraph teaches a bar (4) having a finger groove, but the bar (4) is a web member and is not what Applicant describes as the support. The support (7) as disclosed in the original specification is not taught to have a finger joint connection with the chord.
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160.  The examiner can normally be reached on Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635